Citation Nr: 0002153	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  96-28 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total rating on the basis of individual 
unemployability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had verified active service from February 1979 to 
November 1985.  The record also indicates that the veteran 
had unverified active service from April 1971 to February 
1979.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which, 
in part, denied the veteran's claim of entitlement to 
individual unemployability.

The Board notes that the veteran's appeal was before the 
Board in October 1999.  At that time, the issue of 
entitlement to a total rating based on individual 
unemployability was remanded for further action.  
Specifically, the RO was directed to incorporate the 
veteran's vocational rehabilitation file into the veteran's 
claims file.  Review of the record shows that the RO complied 
with the Board's directives, as required by law.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  Here, the veteran's 
vocational rehabilitation file was obtained and incorporated 
into the veteran's claims file.


REMAND

Upon review of the record as to the current severity of the 
veteran's service-connected disabilities, the Board finds the 
latest clinical evidence of record (the April 1997 VA 
examination) inadequate for rating purposes.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Here, the Board notes that 
the VA examiner reiterated throughout the examination that 
none of the veteran's medical records were available for 
review.  The Board also notes that the VA examiner commented 
on the veteran's employability only as to the veteran's 
service-connected bilateral knee disabilities.  The VA 
examiner did not discuss the veteran's service-connected 
bilateral hearing loss or its impact on the veteran's 
employability.  Further, subsequent to the April 1997 VA 
examination, the RO granted service connection for tinnitus 
and assigned a 10 percent disability rating.  However, to 
date, there has been no clinical discussion as to the impact 
of the veteran's tinnitus on his employability.

In light of the above evidentiary deficiencies, therefore, 
the issue of entitlement to a total rating on the basis of 
individual unemployability will not be decided pending a 
REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-April 1997 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's service-connected 
disabilities should be obtained by the RO 
and incorporated into the claims file.

2.  VA orthopedic and general medical 
examinations should be scheduled and 
conducted, in order to determine the 
severity of all of the veteran's service-
connected disabilities.  All suggested 
studies should be performed, and all 
findings should be recorded in detail.
With respect to the veteran's knees, the 
VA examiner should comment as to range of 
motion of the knees, pain on motion, 
weakened movement, excess fatigability, 
and incoordination, if present.  Also, 
both examiners should address whether the 
veteran's service-connected disabilities 
render him unemployable.

The Board stresses that the claims files 
and a separate copy of this remand must 
be made available to and be reviewed by 
the examiners in conjunction with the 
attendant examinations.

The veteran should be advised that 
failure to report for the scheduled 
examinations can have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (1999).

3.  The RO should carefully review the 
examination reports to ensure that they 
are in complete compliance with this 
remand, including all requested findings 
and opinions.  If not, the reports should 
be returned to the examiners for 
corrective action.

4.  The RO should then review the 
veteran's claim as to entitlement to a 
total rating on the basis of individual 
unemployability, in light of the evidence 
of record (including the latest VA 
examination reports) and applicable law 
and regulation.  If the veteran's claim 
remains in a denied status, he and his 
representative should be provided with a 
supplemental statement of the case, which 
should include a full discussion of 
actions taken and the reasons and bases 
for such actions.  The applicable 
response time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




